DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 4, 6-9, 12-19, 22, 26-28 and 32 are pending and under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 14 is drawn to a cell penetrating anti-DNA Fv fragment having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprising a VH comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 17 to 23 and a VL comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 24 to 29. Thus, claim 14 encompasses VH and VL domains having substitutions, additions and/or deletions of amino acids in the CDRs.  
The Specification discloses antibodies that bind DNA comprising VH comprising sequences as shown in any one of SEQ ID NOs: 17 to 23 and VL comprising the sequence as shown in any one of SEQ ID NOs: 24 to 29. However, the Specification does not sufficiently disclose which amino acids of the CDRs of the VH comprising 
The specification does not provide adequate written description of the claimed genus of cell penetrating anti-DNA Fv fragments having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprising a VH comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 17 to 23 and a VL comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 24 to 29.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of genus of cell penetrating anti-DNA Fv fragments.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect  (J. Mol. Biol., 262, 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  Pascalis et al (Journal of Immunology, 2002, Vol. 169, pp. 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (Biochemical and Biophysical Research Communications, 2003, Vol. 307, pp. 198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  
  


The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of cell penetrating anti-DNA Fv fragments having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprising a VH comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 17 to 23 and a VL comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 24 to 29. The University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).	
However, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
Thus, the instant specification may provide an adequate written description of the genus of anti-DNA Fv fragments having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprising a VH comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 17 to 23 and a VL 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
In this case, the specification does not sufficiently describe anti-DNA Fv fragments having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprising a VH comprising a sequence at least 95% identical to the Lilly nor Enzo standards.  The Specification does not sufficiently disclose which amino acids of the CDRs of the VH comprising sequences as shown in any one of SEQ ID NOs: 17 to 23 and amino acids of the CDRs of VL comprising the sequence as shown in any one of SEQ ID NOs: 24 to 29 are essential for binding DNA.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of anti-DNA Fv fragments.  One of ordinary skill in the art would not be able to identify the broad claimed genus of anti-DNA Fv fragments.
Thus, the specification does not provide an adequate written description of the genus of genus of cell penetrating anti-DNA Fv fragments having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprising a VH comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 17 to 23 and a VL comprising a sequence at least 95% identical to the sequence as shown in any one of SEQ ID NOs: 24 to 29 that is required to practice the claimed invention.  Applicants have not described the genus of anti-DNA Fv fragments sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

	








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 12-14, 17-19, 22, 26-28 and 32 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Armstrong et al WO 2016/033324, published 3 March 2016, IDS).
The claims are drawn to a cell penetrating anti-DNA binding protein having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprises: a heavy chain variable region (VH) having a complementarity determining region (CDR) 1 as shown in SEQ ID NO: 1, a CDR2 as shown in SEQ ID NO: 3 and a CDR3 as shown in SEQ ID NO: 4; a light chain variable region (VL) having a CDR1 as shown in SEQ ID NO: 5 or SEQ ID NO: 6, a CDR2 as shown in SEQ ID NO: 7 and a CDR3 as shown in SEQ ID NO: 8.
Armstrong discloses a 3E10 antibody comprising a heavy chain variable region (VH) having a complementarity determining region (CDR) 1 as shown in SEQ ID NO: 1, a CDR2 as shown in SEQ ID NO: 3 and a CDR3 as shown in SEQ ID NO: 4; a light chain variable region (VL) having a CDR1 as shown in SEQ ID NO: 5 a CDR2 as shown in SEQ ID NO: 7 and a CDR3 as shown in SEQ ID NO: 8. Armstrong discloses a VH region (SEQ ID NO. 38) that has 98% sequence identity to the VH variable region of SEQ ID NO.17). Armstrong discloses that the antibody or antibody fragment may be conjugated to a therapeutic agent such as olaparib (page 10, lines 28-29; page 85, lines 14-16). Armstrong disclose that the antibody is an scFv or a Fab (page 10, lines 13-21; page 22, lines 10-28). Armstrong disclose nucleic acids encoding the antibody and host cell (page 26, lines 16-18; page 33 lines 25-28; page 42, lines 14-16; page 43, lines 14-16; page 52, lines 15-19; page 56, lines 11-19; page 94, lines 23-30). Armstrong 
Although Armstrong does not specifically disclose treating cancer wherein the cancer is
substantially HDR deficient, substantially BRCA2 deficient, substantially PTEN deficient or resistant to PARP inhibition, treating cancer with a cell penetrating anti-DNA binding protein would necessarily treat cancers that are substantially HDR deficient, substantially BRCA2 deficient, substantially PTEN deficient or resistant to PARP inhibition. The claims do not recite steps that specifically select cancers that are substantially HDR deficient, substantially BRCA2 deficient, substantially PTEN deficient or resistant to PARP inhibition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al WO 2016/033324, published 3 March 2016, IDS, cited previously) as applied to claims 1, 3, 6-8, 12-14, 17-19, 22, 26-28 and 32 above, and further in view of Hansen et al (WO 2016/033321, published 3 March 2016).
	Armstrong does not disclose a linker comprising SEQ ID NO:30 or di-scFv.
	Hansen disclose a linker comprising SEQ ID NO:30 (amino acids 164 to 183 of the amino acid sequence of 3E10 scFv (D31N) (SEQ ID NO:25, page 53). Hansen also disclose di-scFv and tri-scFv (pages 31-32, 52-57).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3, 4, 6-9, 12-19, 22, 26-28 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. US 16/631,421. Although the claims at issue are not identical, they are not patentably distinct from each other because US 16/631,421 are drawn to a cell penetrating anti-DNA binding protein having an antigen binding domain, wherein the antigen binding domain binds to DNA and comprises: a heavy chain variable region (VH) having a complementarity determining region (CDR) 1 as shown in SEQ ID NO: 1, a CDR2 as shown in SEQ ID NO: 2 or SEQ ID NO: 3 and a CDR3 as shown in SEQ ID NO: 4; a light chain variable region (VL) having a CDR1 as shown in SEQ ID NO: 5 or SEQ ID NO: 6, a CDR2 as shown in SEQ ID NO: 7 and a CDR3 as shown in SEQ ID NO: 8
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642                                                                                                                                                                                             


BCM90034
ID   BCM90034 standard; protein; 116 AA.
XX
AC   BCM90034;
XX
DT   21-APR-2016  (first entry)
XX
DE   Anti-DNA humanized antibody 3E10 heavy chain variable region HH3, SEQ 10.
XX
KW   adenocarcinoma; antibody therapy; cancer; cell growth;
KW   cell proliferation; colon tumor; colorectal tumor; cytostatic;
KW   expression; heavy chain variable region; humanized antibody; mutein;
KW   ovary tumor; pancreas tumor; therapeutic; tumor marker.
XX
OS   Mus sp.
OS   Synthetic.

CC PN   WO2016033324-A1.
XX
CC PD   03-MAR-2016.

  Query Match             83.9%;  Score 128.4;  DB 23;  Length 116;
  Best Local Similarity   38.7%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 NYGMH--------------YISSGSSTIYYADSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 NYGMHWIRQAPGKGLEWVSYISSGSSTIYYADSVKGRFTISRDNSKNTLYLQMNSLRSED 90

Qy         23 --------RGLLLDY 29
                      |||||||
Db         91 TAVYYCARRGLLLDY 105



ID   BCM90031 standard; protein; 111 AA.
XX
AC   BCM90031;
XX
DT   21-APR-2016  (first entry)
XX
DE   Anti-DNA antibody 3E10 light chain variable region, SEQ ID 7.
XX
KW   adenocarcinoma; antibody; antibody therapy; cancer; cell growth;
KW   cell proliferation; colon tumor; colorectal tumor; cytostatic;
KW   expression; light chain variable region; ovary tumor; pancreas tumor;
KW   therapeutic; tumor marker.
XX
OS   Mus sp.
XX
CC PN   WO2016033324-A1.
XX
CC PD   03-MAR-2016.

  Query Match             85.0%;  Score 140.3;  DB 23;  Length 111;
  Best Local Similarity   39.7%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASKSVSTSSYSYMH---------------YASYLES----------------------- 22
              |||||||||||||||               |||||||                       
Db         24 RASKSVSTSSYSYMHWYQQKPGQPPKLLIKYASYLESGVPARFSGSGSGTDFHLNIHPVE 83

Qy         23 ---------QHSREFPWT 31
                       |||||||||
Db         84 EEDAATYYCQHSREFPWT 101